Citation Nr: 1042389	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-50 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $8,103.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to June 1945.  
The Veteran died in January 2007, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 decision of the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises.  The 
appellant's case comes from the VA Regional Office in Louisville, 
Kentucky (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The amount of overpaid death pension benefits is $8,103.00.  

2.  The appellant was at fault in the creation of the overpayment 
of compensation benefits because of her failure to properly 
advise VA of her full net worth.  VA was not at fault in the 
creation of the overpayment of the death pension benefits.  

3.  The failure of the Government to insist upon its right to 
repayment would result in unjust enrichment of the appellant, 
inasmuch as she accepted benefits to which she was not entitled, 
based on her excessive net worth.  

4.  Collection of that indebtedness would not defeat the purpose 
of the compensation benefit program, or otherwise be inequitable.  


CONCLUSION OF LAW

Recovery of the overpayment of VA death pension benefits, in the 
amount of $8,103.00, would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has expressed disagreement with the denial of a 
waiver of recovery of an overpayment of death pension benefits.  

The Veteran died in January 2007.  The appellant's claim for VA 
death benefits was received in April 2007.  In a letter in May 
2007, the RO notified the appellant that, due to the amount of 
net worth she had reported ($38,745.00), additional information 
was needed, including the market value of all property she owned.  
The RO notified the appellant in July 2007 that death pension 
benefits were granted.  

On an Improved Pension Eligibility Verification Report (EVR) that 
was received in February 2008, the appellant reported $4,388.58 
in interest during calendar year 2007 from a certificate of 
deposit (CD), with $4,388.58 interest from the same source 
projected for calendar year 2008.  The RO wrote the appellant in 
June 2008 requesting information as to the value of the CD, in 
addition to all sources of net worth, including interest bearing 
bank accounts, cash/non-interest bearing bank accounts, 
stocks/bonds, real property, and all other property, as well as 
further information regarding her claimed medical expenses.  The 
appellant responded in July 2008 that the CD had a face value of 
$100,000; she also included additional information regarding her 
reported expenses.  

In November 2008, the RO wrote the appellant, proposing to stop 
payment of her death pension benefits, effective February 1, 
2007, advising that the adjustment would result in an overpayment 
of benefits.  The appellant wrote in November 2008, listing, 
inter alia, two checking accounts totaling $40,820.36.  

In an administrative decision in January 2009, the RO determined 
that the appellant's reported net worth was a bar to payment of 
death pension benefits.  

VA's Debt Management Center notified the appellant in February 
2009 that she had been paid $8,103.00 more than she was entitled 
to receive; the letter notified the appellant that she had a 
right to dispute the debt and to request a waiver of recovery of 
the debt.  

VA's Committee on Waivers and Compromises (Committee) considered 
the appellant's February 2009 request for a waiver of recovery of 
the debt in February 2009, but denied a waiver.  

In March 2009, the appellant wrote the RO, clarifying her net 
worth, reporting that she had $30,000 in cash/non-interest 
bearing bank accounts and $132,000 in interest bearing bank 
accounts.  

The Committee affirmed its earlier decision in May 2009.  The 
appellant's notice of disagreement with the denial of a waiver 
was received in July 2009. 

In calculating the amount that the appellant was eligible to 
receive, the RO relied upon information in her initial claim and 
subsequent statements as to her income, as well as unreimbursed 
expenses.  The RO's May 2007 letter put the appellant on notice 
that all sources of her net worth were used to determine her 
entitlement to and the amount of death pension benefits payable 
to her.  

First, the Board notes that the appellant has not disputed the 
validity of the debt.  The record shows that, in March 2009, she 
reported a net worth of $162,000.  (At the time of the 
January 2009 Corpus and Net Worth determination, the appellant 
had reported assets of $140,820.00.)  She has also reported a 
monthly income from all sources of $5,085.50 and monthly expenses 
of $1,383.05.  The RO determined that the appellant's monthly 
income could easily cover her monthly expenses.  In addition, her 
assets could easily be converted into cash.  Therefore, the RO 
found that the appellant's net worth was a bar to payment of 
death pension.  See 38 U.S.C.A. § 1522 (West 2002).  Accordingly, 
the RO determined that the appellant had been paid $8,103.00 in 
death pension benefits to which she was not entitled.  

Therefore, because the appellant was paid $8,103.00 in VA death 
pension benefits to which she was not entitled, the Board finds 
that the overpayment was properly created.  

The Board also notes that the present case involves Chapter 53 of 
Title 38 of the Unites States Code, and therefore the duty to 
notify and assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) do not apply.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2010).  

Even though the VCAA does not apply, the Board notes that the RO 
notified the appellant of the relevant statutes and regulations 
in its September 2009 statement of the case.  She has provided 
written statements in support of her claim, and her 
representative submitted written correspondence on her behalf.  
The Board finds that she has been adequately notified of the 
relevant statutes and regulations and has been given the 
opportunity to submit any additional evidence she might have to 
support her waiver request.  Further, although the appellant 
requested a hearing before the Board in a VA Form 9, received in 
November 2009, she withdrew that request in a written statement 
in August 2010.  Accordingly, the Board will address the merits 
of her request.  

Having found that the debt was validly created, the Board must 
address whether a waiver of recovery of the overpayment may be 
granted.  Pursuant to 38 U.S.C.A. § 5302(a) (West 2002), a 
claimant may seek a waiver of recovery of an overpayment of VA 
benefits.  The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience."  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. §§ 1.962, 1.963(a) (2010).  Under the 
criteria set out in 38 U.S.C.A. § 5302(c) (West 2002), the law 
precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, or 
(3) bad faith.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 
1.962(b) (2010).  Consequently, before the Board may determine 
whether a waiver may be granted, the Board must first determine 
whether there was an indication of fraud, misrepresentation, or 
bad faith on her part in connection with the claim.  

The record shows that the appellant reported cash assets of 
$38,745.00 on her initial claim form.  Although the RO initially 
requested further net worth information, her entitlement to 
payment of death pension benefits was established.  Moreover, 
there is no indication in the record that the appellant 
intentionally withheld her net worth information, although the 
information she has furnished VA in this regard has varied.  
Further, the appellant readily provided the requested information 
about her net worth when it was specifically requested by the RO.  
Therefore, the Board agrees with the Committee that the facts in 
this case do reveal the presence of fraud, bad faith, or 
misrepresentation on the appellant's part in the creation of the 
overpayment in question.  

The next step is to determine whether the recovery of the 
indebtedness from the appellant would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963(a), 1.965 (2010).  The phrase equity and good conscience 
means arriving at a fair decision between the obligor and the 
government.  38 C.F.R. § 1.965.  In making the determination, 
consideration will be given to the following elements, which are 
not intended to be all inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.  

(2)  Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault.  

(3)  Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities.  

(4)  Defeat the purpose.  Whether the withholding of 
benefits or recovery would nullify the objective for which 
the benefits were intended.  

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.  

(6)  Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

The Board finds that it was appellant's actions that led to 
creation of the debt at issue in this case.  The appellant 
reported $38,745.00 in cash, bank accounts, and CDs on her 
initial claim form, prompting the RO to request additional 
information from her.  The RO subsequently established her 
entitlement to payment of death pension benefits.  However, the 
amount initially reported by the appellant would not by itself 
have constituted a bar to receipt of death pension.  Had the 
appellant fully informed VA of her true net worth when she 
applied for VA benefits, the RO would not have established her 
entitlement to payment of death pension benefits.  Therefore, the 
fault in the creation of the debt lies with the appellant.  

Further, failure to make restitution of the overpayment of 
benefits to which she was not entitled would result in unfair 
gain to the appellant.  There is no indication in the record that 
the appellant changed her legal position to her detriment in 
reliance on the VA benefits.  

On her most recent EVR, received in March 2009, the appellant 
indicated she had monthly income of $1026 ($629 from Social 
Security and $397 from interest and dividends) and monthly 
expenses of $867.  She also reported having $30,000 in cash/non-
interest bearing bank accounts and $132,000 in interest bearing 
bank accounts.  

Clearly, the appellant's income is sufficient to cover her 
monthly expenses.  Moreover, she reports having $162,000 in bank 
accounts that are readily converted into cash if needed.  As 
noted by the Committee, granting the appellant death pension 
would only preserve her assets.  Inasmuch as the VA death pension 
program is designed to provide a veteran's disabled surviving 
spouse with income to cover basic needs, recovery of the debt 
would not defeat the purpose for which the benefits were 
intended, since the appellant has more than enough income and net 
worth to cover her basic needs.  Moreover, the Board finds that 
there would be no financial hardship on the appellant's part 
resulting from recovery of the indebtedness.  

In sum, the Board concludes that the negative evidence outweighs 
the positive evidence and that the facts in this case do not 
demonstrate that the recovery of the overpayment would be against 
equity and good conscience.  38 U.S.C.A. § 5107(b).  Financial 
hardship is not shown, the overpayment is the fault of the 
appellant and not the fault of VA, and the appellant would be 
unjustly enriched if she were allowed to keep death pension 
benefits to which she was not entitled.  In essence, the elements 
of equity and good conscience are not in the appellant's favor.  


ORDER

Entitlement to a waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $8,103.00 is denied.  



____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


